DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 13-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato; Makiko (US US-5731229-A).
Kato teaches a method of producing a device with minute structure such as semiconductors involving a forming a film, improving the wettability, creating a film of solid phase sublimable material, and vaporizing the protective film (see abstract).
Details of the Kato are described in column 3, lines 8-67 and column 4, lines 1-17.  In these step, Kato teaches step (a) which describes the applicant’s supply step of instant claim1 1 and 16.  Kato describes in step (c) the conversion of a sublimable material to a solid which forms a protective film on the substrate.  Noting that the material precipitates onto the surface which inherently is denser that the bulk solvent used as the applicant requires in instant claim 1 and 13.  As the films of Kato are meant to be protective of the substrate, and describes filling cavities, those films would completely cover the substrate as is required in claim 1. Also noting that this meets the settled in the substrate limitation of instant claim 5. In this section, Kato also describes a subliming step, step (d) where the solid protective film is removed by converting to a vapor (sublimation) as is required in instant claim 2.
Concerning claim 3 and the limitation of supplying at atmospheric pressure, Kato teaches in column 11, lines 3-47 the three phases that exist when supplying the solvent and molten naphthalene including a phase of gas which is atmospheric air.
In column 12, lines 21-34, a heating temperature is used to convert the sublimable material to a molten state as per instant claim 4.  This heating step also meets the limitation of instant claim 6 as it does not require the adjustment of pressure in the process.  As heat is required to convert the sublimable material to a molten state, Kato formation of a solid film.  Kato demonstrates this step in column 17, lines 41-48 where Kato adjusts the thickness of the film with a cooling step in forming the solid layer as per instant claim 7.
Concerning instant claims 8-10, Kato teaches in column 8, lines 55-67, blowing air across the surface of the substrate to remove solvent after the film has solidified.  Kato further teaches in column 7, lines 41-50, teaches the removal of the sublimed material using air flow or under vacuum.
In column 8, lines 1-24, various materials are taught to be suitable as the sublimable material including tetrachloro difluoroethane.  Noting that this compound is fluorinated as per instant claims 11 and 14.  





Allowable Subject Matter
Claims 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach or suggest the use of the specific fluorinated compounds as the sublimatable compound as described in instant claims 12 and 15.  Nor does the prior art provide motivation as it only teaches a single fluorinated compound which has only 2 carbon units.  The selection of the fluorinated compound from those possible compounds described in the prior art would require a certain hindsight.  The further modification of this selection would not have been obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1767